Title: To George Washington from Major General Horatio Gates, 8 December 1777
From: Gates, Horatio
To: Washington, George



Sir,
Albany December 8th 1777

I shall not attempt to describe what, as a private Gentleman, I cannot help feeling, on representing to my Mind, the disagreeable Situation,

which confidential Letters, when exposed to public Inspection, may place an unsuspecting Correspondent to; but, as a public Officer, I conjure your Excellency, to give me all the Assistance you can, in tracing out the Author of the Infedelity, which put Extracts from General Conway’s Letters to me, into your Hands. Those Letters have been stealingly copied; but, which of them, when, or by whom, is to me, as yet, an unfathomable Secret.
There is not one Officer in my Suite, nor amongst those who have a free Access to me, upon whom I could, with the least Justification to myself, fix the Suspicion; and yet, my Uneasiness may deprive me of the Usefulness of the worthiest Men. It is, I believe, in your Excellency’s Power to do me, and the United States a very important Service, by detecting a Wretch, who may betray me, and capitally injure the very Operations under your immediate Direction. For this Reason, Sir, I beg your Excellency will favor me with the Proofs you can procure to that Effect. But, the Crime being, eventually, so important, that the least Loss of Time may be attended with the worst Consequences; and, it being unknown to me, whether the Letter came to you from a Member of Congress, or from an Officer, I shall have the Honor of transmitting a Copy of this to the President, that the Congress may, in Consert with your Excellency, obtain, as soon as possible, a Discovery, which so deeply affects the Safety of the States. Crimes of that Magnitude ought not to remain unpunished. I have the Honor to be, Sir, with the greatest Respect, Your Excellency’s most humble, & most obedient Servant, 

Horatio Gates

